DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/2020 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see page, 7-10 filed 01/18/2021, with respect to the rejection(s) of claim(s) 1-16 under  35 USC § 103 have been fully considered and are persuasive.
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that in Dede, there is no need to consider the decrease in power transfer efficiency caused by an offset between the wireless power transmitter and the wireless power receiver because the size of the charge transmitter 16 in the charging station is greater than the size of the charge receiver 22 in the car, the Examiner respectfully disagrees. 
In this case Dede is clear that the offset between the coils as interpreted would be the coils that are not in the shape are of the receiver coil and during charging the charge transmitter 16 will adjust the resonant frequency in order to align with the region mirrored by charge receiver(i.e. the shape) cells 26 outside this shape are not energized and thus power consumption and efficiency during power exchange is improved.  Applicants further remarks are considered but not fond persuasive. 
Rejection is made final therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dede (U.S. 2016/0325630)
With respect to claim 7 Dede teaches a wireless power receiver device (Fig. 1-8: 12) comprising: 
a driving coil configured to receive power wirelessly (Fig 1-3: 16 para 0021); 
a magnetic coupler mutually inductively coupled with the driving coil, wherein the magnetic coupler comprises a plurality of coils arranged in a region opposite one side of the driving coil and variable capacitors are installed on each coil respectively, wherein the plurality of coils are arranged on a same plane (Fig. 3 and 3a:  26); 
a sensor part configured to detect an offset between the driving coil and a wireless power transmitter transmitting the power wirelessly (Fig. 1: 28 para 0028-0031 and 0055); and 	
a resonance frequency adjuster part configured to adjust a resonance frequency of the magnetic coupler, wherein, when the offset between the driving coil and the wireless power receiver is detected by the sensor part, the resonance frequency adjuster part adjusts the resonant frequency of each coil of the magnetic coupler to optimize a 
With respect to claim 15 Dede teaches a wireless power receiver device (Fig. 1-8: 12)  comprising: 
a driving coil configured to receive power wirelessly (Fig 1-3: 16 para 0021); 

a sensor part configured to detect an offset between the driving coil and a wireless power transmitter transmitting the power wirelessly (Fig. 1: 28 para 0028-0031 and 0055); 
e wherein, when the offset between the driving coil and the wireless power transmitter is detected by the sensor part, the resonance frequency adjuster part adjusts the resonant frequency of each coil of the magnetic coupler to optimize a magnetic field distribution by compensating decrease in power transfer efficiency due to the offset (para 0055)
wherein the magnetic coupler further comprises variable capacitors installed on each of the plurality of coils respectively and capacitances of the variable capacitors are adjusted according to the position of the wireless power transmitter detected by the sensor part, wherein plurality of coils are arranged on a same plane (Fig. 3 and 3a:  26 and 30 para 0033 …The controller 30 may receive data from the data receiver 34, and activate or deactivate the cells 26 of the active control sheet 20 based on the data it receives and 0043 …a variable capacitor is used, the variable capacitor has three terminals; a positive terminal 100, a negative terminal 102, and a control terminal 50 of 3 A. The controller 30 of FIGS. 1 and 2 may apply an analog voltage to the control terminal. The analog voltage may be a range of voltages, where that ranged voltage is directly or inversely proportional to the capacitance of the variable capacitor…para 0047 …The controller 30 may adjust the resonant frequency by varying the voltage applied to the control terminal 50. By adjusting the resonant frequency of each cell 26, the current that 
With respect to claim  8 Dede disclose wherein the plurality of coils are arranged along at least one direction of an up/down direction, left/right direction, and a radial direction on a same plane (Fig. 3 and 3A; Dede).
With respect to claim 10 Dede in view of Bae disclose wherein the sensor part detects the position by measuring at least one of a position and a direction of the wireless power receiver relative to the wireless power transmitter (Fig. 6: 120 & page 7 line 71- page8 line 78; Bae).
With respect to claim 16 Davis in view of Bae disclose wherein resonance frequency adjuster part adjusts a resonance frequency of each variable capacitor differently according to the position of the wireless power transmitter detected by the sensor part (Fig. 3A; 30 para 0033 …The controller 30 may receive data from the data receiver 34, and activate or deactivate the cells 26 of the active control sheet 20 based on the data it receives and 0043 …a variable capacitor is used, the variable capacitor has three terminals; a positive terminal 100, a negative terminal 102, and a control terminal 50 of 3 A. The controller 30 of FIGS. 1 and 2 may apply an analog voltage to the control terminal. The analog voltage may be a range of voltages, where that ranged voltage is directly or inversely proportional to the capacitance of the variable capacitor…para 0047 …The controller 30 may adjust the resonant frequency by varying the voltage applied to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Dede  ( U.S. 2016/0325630).
With respect to claim  9 Dede disclose wherein the plurality of coils are arranged symmetrically (Fig. 3 and 3A; Dede). 
However, Dede does not disclose at least two of the plurality of coils are provided to have a different area would not considered novel nor inventive since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim   11 Dede disclose the invention of claim 7 yet does not disclose wherein the magnetic coupler further comprises inductors installed on the plurality of coils respectively.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify an embodiment of Dede by having the magnetic coupler further comprises inductors installed on the plurality of coils respectively in order to tuned or adjusting the resonant frequency.
With respect to claim s 12 Dede disclose the resonance frequency adjuster part adjusts the resonance frequency differently for each coil a capacitance of a particular variable capacitor from among the variable capacitors according to the position of the wireless power receiver detected by the sensor part (Fig. 3A; 30 para 0033 …The controller 30 may receive data from the data receiver 34, and activate or deactivate the cells 26 of the active control sheet 20 based on the data it receives and 0043 …a variable capacitor is used, the variable capacitor has three terminals; a positive terminal 100, a negative terminal 102, and a control terminal 50 of 3 A. The controller 30 of FIGS. 1 and 2 may apply an analog voltage to the control terminal. The analog voltage may be a range of voltages, where that ranged voltage is directly or inversely proportional to the capacitance of the variable capacitor…para 0047 …The controller 30 may adjust the resonant frequency by varying the voltage applied to the control terminal 50. By adjusting the resonant frequency of each cell 26, the current that would be generated in that cell 26 would be varied as well. The higher the resonant frequency of a circuit relative to surrounding resonant frequencies, the less current is generated in that corresponding circuit… para 0006 …The plurality of cells may be activated or deactivated based on a location of the charge receiver relative to the charge transmitter…; Dede)

Claims 1- 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Dede   (U.S. 2016/0325630) in view of Bae (WO 2013002488) {JUNG WOO KIL in PTO-892}
With respect to claim 1 Dede teaches a wireless power transmitter device comprising (Fig. 1-8: 12) : 
a driving coil configured to transmit power wirelessly (Fig 1-3: 16 para 0021); 
a magnetic coupler mutually inductively coupled with the driving coil, wherein the magnetic coupler comprises a plurality of coils arranged in a region opposite one side of the driving coil and variable capacitors are installed on each coil of the magnetic coupler respectively, wherein the plurality of coils are arranged on a same plane (Fig. 3 and 3a:  26); a sensor part configured to detect an offset between the driving coil and a wireless power transmitter transmitting the power wirelessly (Fig. 1: 28 para 0028-0031 and 0055);
a resonance frequency adjuster part configured to adjust a resonance frequency of the magnetic coupler, wherein, when the offset between the driving coil and the wireless power receiver is detected by the sensor part, the resonance frequency adjuster part adjusts the resonant frequency of each coil of the magnetic coupler to optimize a magnetic field distribution by compensating decrease in power transfer efficiency due to the offset (para 0055) wherein the resonance frequency adjuster part adjusts the resonance frequency by adjusting capacitances of the variable capacitors installed on each coil of the magnetic coupler according to the offset detected by the sensor part (Fig. 3A; 30 para 0033 …The controller 30 may receive data from the data receiver 34, and activate or deactivate the cells 26 of the active control sheet 20 based on the data it 
However, Dede does not disclose  a sensor; located on the transmitter side. 
Nonetheless, Dede does teach the use of a sensor (Fig. 1: 28 para 0028-0031) Further in para 0028 the inventors state Although the sensor 28 is shown in FIG. 1 as being attached to the vehicle 14, one skilled in the art can appreciate that the sensor 28 may also be positioned on the charging station 12.
Bae in the field of wireless transmission efficiency in dynamic situations teaches a sensor; located on the transmitter side (Fig. 6: 120 & page 7 line 71- page8 line 78).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the system of Dede to include a sensor part ; located on the transmitter side as disclosed by Bae in order to improve and maximize wireless 
With respect to claim 13 Dede teaches wireless power transmitter device (Fig. 1-8: 12)  comprising: 
a driving coil configured to transmit power wirelessly (Fig 1-3: 16 para 0021); 
a magnetic coupler mutually inductively coupled with the driving coil and comprising a plurality of coils (Fig. 3 and 3a:  26); 
a resonance frequency adjuster part configured to adjust a resonance frequency of the magnetic coupler;
a sensor part configured to detect an offset by measuring at least one of a position and a direction of a wireless power receiver receiving the power wirelessly relative to the wireless power transmitter (Fig. 1: 28 para 0028-0031 and 0055).
wherein, when the offset between the driving coil and the wireless power transmitter is detected by the sensor part, the resonance frequency adjuster part adjusts the resonant frequency of each coil of the magnetic coupler to optimize a magnetic field distribution by compensating decrease in power transfer efficiency due to the offset (para 0055)
 and wherein the magnetic coupler further comprises variable capacitors installed on each of the plurality of coils respectively and capacitances of the variable capacitors are adjusted according to the offset measured by the sensor part, wherein the plurality of coils are arranged on a same plane (Fig. 3 and 3a:  26 and 30 para 0033 …The controller 30 may receive data from the data receiver 34, and activate or deactivate the cells 26 of the active control sheet 20 based on the data it receives and 0043 …a variable capacitor 
However, Dede does not disclose  a sensor part, located on the transmitter side. 
Nonetheless, Dede does teach the use of a sensor (Fig. 1: 28 para 0028-0031) Further in para 0028 the inventors state Although the sensor 28 is shown in FIG. 1 as being attached to the vehicle 14, one skilled in the art can appreciate that the sensor 28 may also be positioned on the charging station 12.
More so, Bae in the field of wireless transmission efficiency in dynamic situations teaches a sensor part configured to measure at least one of a position and a direction of a wireless power receiver receiving the power wirelessly relative to the wireless power transmitter (Fig. 6: 120 & page 7 line 71- page8 line 78).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the system of Dede to include a sensor part configured to measure at least one of a position and a direction of a wireless power 
With respect to claim 2 Dede in view of Bae disclose wherein the plurality of coils are arranged along at least one direction of an up/down direction, left/right direction, and a radial direction on a same plane (Fig. 3 and 3A; Dede).
With respect to claim 3 Dede in view of Bae disclose wherein the plurality of coils are arranged symmetrically (Fig. 3 and 3A; Dede). 
However, does not disclose at least two of the plurality of coils are provided to have a different area would not considered novel nor inventive since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim  4 Dede in view of Bae disclose wherein the sensor part detects the position by measuring at least one of a position and a direction of the wireless power receiver relative to the wireless power transmitter (Fig. 6: 120 & page 7 line 71- page8 line 78; Bae).
With respect to claim  5 Dede in view of Bae disclose the invention of claim 1 yet does not disclose wherein the magnetic coupler further comprises inductors installed on the plurality of coils respectively.
However, Dede in alternative embodiment teaches the use of the magnetic coupler further comprises inductors installed on the plurality of coils respectively (Para 0042).

With respect to claim, 6 Dede in view of Bae disclose the resonance frequency adjuster part adjusts the resonance frequency differently for each coil a capacitance of a particular variable capacitor from among the variable capacitors according to the position of the wireless power receiver detected by the sensor part (Fig. 3A; 30 para 0033 …The controller 30 may receive data from the data receiver 34, and activate or deactivate the cells 26 of the active control sheet 20 based on the data it receives and 0043 …a variable capacitor is used, the variable capacitor has three terminals; a positive terminal 100, a negative terminal 102, and a control terminal 50 of 3 A. The controller 30 of FIGS. 1 and 2 may apply an analog voltage to the control terminal. The analog voltage may be a range of voltages, where that ranged voltage is directly or inversely proportional to the capacitance of the variable capacitor…para 0047 …The controller 30 may adjust the resonant frequency by varying the voltage applied to the control terminal 50. By adjusting the resonant frequency of each cell 26, the current that would be generated in that cell 26 would be varied as well. The higher the resonant frequency of a circuit relative to surrounding resonant frequencies, the less current is generated in that corresponding circuit… para 0006 …The plurality of cells may be activated or deactivated based on a location of the charge receiver relative to the charge transmitter…; Dede)
With respect to claim  14 Dede in view of Bae disclose wherein resonance frequency adjuster part adjusts a resonance frequency of each variable capacitor 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding Claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/           Examiner, Art Unit 2836
April 23, 2021

/REXFORD N BARNIE/           Supervisory Patent Examiner, Art Unit 2836